EXAMINER'S REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance: none of the prior art taken alone or in combination was deemed to teach or fairly suggest the instant combination vehicle cargo assembly including panels configured for operation and positionable as defined.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612